Citation Nr: 0801060	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  95-04 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for leg numbness.

2.  Entitlement to a compensable disability rating, prior to 
September 26, 2006, and a rating in excess of 10 percent 
thereafter, for a right breast scar.

3.  Entitlement to a disability rating in excess of 20 
percent for seizures.

4.  Entitlement to a disability rating in excess of 10 
percent for dysthymia.

5.  Entitlement to a disability rating in excess of 10 
percent for headaches.

6.  Entitlement to a disability rating in excess of 10 
percent, prior to September 29, 2006, and a rating in excess 
of 20 percent thereafter, for levoscoliosis of the mid-dorsal 
spine.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to  November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1992, August 1994, October 
1999, April 2002, August 2002, and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In August 1992, the RO held that service connection was not 
warranted for leg numbness.  By means of rating actions dated 
in August 1994 and October 1999, the RO upheld the denial of 
entitlement to service connection for leg numbness.  

In October 1999 rating decision, the RO held that service 
connection was warranted for a seizure disorder; dysthymia, 
secondary to seizures; chronic headaches associated with 
left-sided cervical neuralgia; levoscoliosis of the mid-
dorsal spine; and residual scarring from cyst excisions of 
the right breast, effective January 2, 1992.  The veteran's 
seizures, dysthymia, and headaches were held to be 10 percent 
disabling.  His levoscoliosis of the mid-dorsal spine and 
scar were held to be noncompensably disabling.  The veteran 
did not appeal the assigned disability ratings.

On October 17, 2000, the veteran's claims of entitlement to 
increased disability ratings for his service-connected 
seizures, dysthymia, headaches, right breast scar, and 
levoscoliosis of the mid-dorsal spine were received.   He 
indicated that his disabilities had increased in severity.

In October 2001, the veteran presented testimony before a 
Decision Review Officer, with regards to his claim of 
entitlement to service connection for leg numbness.

In April 2002, the RO held that the veteran's right breast 
scar and his levoscolisis of the mid-dorsal spine did not 
warrant compensable ratings.  At that time, the RO held that 
the veteran's seizure disability warranted a 20 percent 
disability rating.  The RO continued the 10 percent 
disability ratings assigned for the veteran's dysthymia and 
headaches.  The veteran appealed all the assigned disability 
ratings.  

In August 2002, the RO held that the veteran's levoscoliosis 
of the mid-dorsal spine warranted a 10 percent disability 
rating, effective October 17, 2000, the date of claim.  

In August 2007, the RO held that the veteran was entitled to 
increased evaluations for his levoscoliosis of the mid-dorsal 
spine and right breast scar.  Effective September 26, 2006, 
the veteran's right breast scar was evaluated as 10 percent 
disabling.  Effective September 29, 2006, the veteran's 
levoscoliosis of the mid-dorsal spine was evaluated as 20 
percent disabling.  The increased evaluations were made 
effective the date of the September 2006 VA examinations, 
which first demonstrated an increase in the disabilities.  
The Board notes that, in the August 2007 rating decision, the 
RO incorrectly stated that the veteran's appeal had been 
perfected in November 1993.  As noted, the veteran's date of 
claim is October 17, 2000, and the appeal was perfected in 
May 2003.  

It is noted that in September 2007, the veteran underwent a 
surgical procedure due to his cervical spine disability.  
This matter is accordingly referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
leg numbness that is in anyway related to service.

2.  Prior to September 26, 2006, the veteran's right breast 
scar was manifested by subjective complaints of pain and 
tenderness.

3.  The veteran's right breast scar measures approximately 
one inch and results in some discomfort when he raises his 
right arm above his shoulders.  There is no objective 
evidence of any limitation of function of the right arm or 
shoulder.

4.  The veteran has not experienced at least one major 
seizure in the past two years, two or more minor seizures 
during a six month period, nor does he average five to eight 
minor seizures a week.

5.  The veteran does not have a current diagnosis of 
dysthymia or any other psychiatric disorder, as due to his 
in-service head injury.

6.  The veteran's headaches are characterized by prostrating 
attacks averaging twice a month.

7.  Prior to June 6, 2006, the veteran's thoracic spine 
disability was not characterized by ankylosis; forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal; or incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during a recent 12-month period.

8.  As of June 6, 2006, the veteran's thoracic spine 
disability has been characterized by pain and limitation of 
flexion to 60 degrees.  There is no evidence of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; favorable ankylosis of the entire thoracolumbar spine; 
or incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.


CONCLUSIONS OF LAW

1.  Leg numbness was not incurred during active service, nor 
is any such disability causally related to or aggravated by 
any service-connected disability.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  The criteria for a 10 percent rating, but no higher, for 
a right breast scar, prior to September 26, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002) (2006) 
(as amended).

3.  The criteria for a disability rating in excess of 10 
percent for a right breast scar have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2002) (2006) (as 
amended).

4.  The criteria for a disability rating in excess of 20 
percent for seizures have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.124a, Diagnostic Codes 8045, 8911 (2007).

5.  The criteria for a disability rating in excess of 10 
percent for dysthymia have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, 4.130, 
Diagnostic Codes 8045, 9433 (2007).

6.  The criteria for an increased evaluation of 30 percent, 
but no higher, for headaches have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Codes 8045, 8100 
(2007).

7.  Prior to June 6, 2006, the criteria for a disability 
rating in excess of 10 percent for levoscoliosis of the mid-
dorsal spine have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5285, 5291 (2002); 38 
C.F.R. § 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2007).

8.  As of June 6, 2006, the criteria for an increased 
evaluation of 20 percent, but no higher, for levoscoliosis of 
the mid-dorsal spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.25, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by April 2001, December 2003, April 2006, May 
2007, and July 2007 letters, with respect to the claims of 
entitlement to service connection and increased ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the April 2001, December 2003, April 2006, May 2007, and July 
2007 letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for leg numbness, 
entitlement to a disability rating in excess of 10 percent 
for a right breast scar; entitlement to a disability rating 
in excess of 20 percent for seizures; entitlement to a 
disability rating in excess of 10 percent for dysthymia; and 
entitlement to a disability rating in excess of 10 percent, 
prior to June 6, 2006, and thereafter in excess of 20 percent 
for levoscoliosis of the mid-dorsal spine, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran's claim of entitlement to service 
connection for leg numbness was initiated and adjudicated 
prior to the enactment of VCAA.  The record, however,  
contains a January 2003 supplemental statements of the case 
following the April 2001 letter, with respect of to the 
requirements for substantiating a claim for service 
connection.  Regarding the veteran's claims to increased 
disability ratings, the record contains September
 2005 and August 2007 supplemental statements of the case 
following the December 2003, April 2006, May 2007, and July 
2007 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2001, December 2003, April 2006, May 2007, and 
July 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from All Saints 
Episcopal Hospital, Edward G. Bleker, M.D., Medical Arts 
Diagnostic Center, Texas Rehabilitation Commission, Medical 
Center Surgical Hospital, Dennis A. Harris, D.C., Leighton B. 
Parker, M.D., Lincoln Chin, M.D., Radiology Associates of 
Terant County, P.A., Nafees Saifee, M.D., Charles Pratt, 
D.O., Advanced Imaging, Inc., Ade L. Adedolcum, D.O., and 
Center for Neurological Disorders, and VA examination reports 
dated in June 1992, July 1996, February 2001, February 2002, 
February 2003, June 2004, June 2006, September 2006, and 
April 2007.  

Based on the foregoing, VA satisfied its duties to the 
veteran.





Analysis

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified 
at 38 C.F.R. § 3.310(b)).  Because VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

Leg Numbness

The veteran claims entitlement to service connection for leg 
numbness.  In his May 1993 notice of disagreement and on his 
November 1999 VA Form 9, the veteran alleged that he is 
experiencing leg numbness, which is due to his service-
connected foot disability.   Service connection is currently 
in effect for bilateral pes planus with hallux valgus and 
metatarsalgia.  He argued that prolonged standing on guard 
duty aggravated his pre-existing pes planus and resulted in a 
separate and distinct disability of leg numbness.  

In October 2001, the veteran presented testimony before a 
Decision Review Officer.  He testified that he experienced 
numbness and a pinprick sensation in his hip that started in 
the middle of his back, and went down through his hip into 
his leg.  

A  review of the medical evidence of record, however, fails 
to reveal treatment for or a diagnosis of leg numbness.  
Other than the veteran's lay contentions, the record contains 
no indication that any current leg numbness is causally 
related to his active service, any incident therein, or any 
service-connected disability.  Service medical records are 
silent regarding any complaint or finding of leg numbness.  
Aside from the veteran's foot disability, which is currently 
service-connected, the September 1989 separation examination 
report indicates that clinical evaluation of the lower 
extremities was within normal limits.

Similarly, the post-service medical evidence of record is 
negative for any notations of complaints of leg numbness 
until years after the veteran's separation from service.  
Although the veteran has presented subjective complaints of 
leg numbness, the veteran has never received treatment for or 
been diagnosed as having leg numbness.  

Upon VA examination, in June 1992, there was a small area of 
decreased pinprick and light touch on the medial aspect of 
the great toes; however, there was no numbness in the legs.  
Rather, strength was 5/5 in the lower extremities and deep 
tendon reflexes were 2+ at the knees and ankles.  The 
examiner acknowledged the veteran's complaints of chronic 
numbness in the lower extremities; however, physical 
examination revealed that this was restricted to the great 
toe area.  

Upon VA examination, in July 1996, the veteran presented with 
complaints of painful feet and loss of balance; he did not 
provide any history suggestive of numbness secondary to his 
pes planus.  Physical examination demonstrated moderate to 
severe hypomobile congenital developmental pedis planus.  The 
patella and Achilles' reflexes were hyperactive but 
bilateral.  There were no pathological reflexes or Hoffman 
abnormality.  The veteran exhibited clonus and normal planar 
response.  No true paresis or muscular atrophy was detected.  
The examiner concluded that there was no relationship between 
the veteran's pes planus and his subjective complaints of leg 
numbness, other than symptom magnification.  

In February 2001, physical examination of the lower 
extremities did not reveal any particular abnormality.  
Sensory examination was normal; no deficits were noted.  
Reflex responses were physiological and symmetrical.  

The Board has considered the veteran's lay contentions that 
he currently experiences leg numbness that is related to his 
period of service, specifically his foot disability.  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
a medical diagnosis, causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, the record 
contains absolutely no probative evidence supporting his 
theory of entitlement.

The Board notes that the veteran's numbness of the toes is 
adequately compensated for by the 30 percent disability 
rating assigned to his service-connected pes planus with 
hallux valgus and metatarsalagia.  The veteran does not have 
separate disability of leg numbness related to his service-
connected foot disability.  

Accordingly, the Board finds that the record lacks competent 
and probative evidence of a diagnosis of leg numbness.  If 
there is no current diagnosis, service connection cannot be 
established.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  Therefore, the Board finds that the preponderance of 
the evidence is against service connection for leg numbness.  
38 U.S.C.A. § 5107(b).

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

Scar, Right Breast

The veteran's service-connected skin condition has been held 
noncompensable, prior to September 26, 2006, and thereafter 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  The veteran alleges that he is entitled to an 
increased disability rating because the surgery did not 
remove all of the cystic material and he experiences pain and 
discomfort in the right breast area.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including, effective August 30, 2002, the rating 
criteria for evaluating skin disorders, such as the veteran's 
scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  

Under the prior regulations, a 10 percent evaluation was 
warranted under Diagnostic Code 7804 for superficial scars 
that were tender and painful on objective demonstration.  A 
10 percent evaluation was also warranted under Diagnostic 
Code 7803 for superficial scars that were poorly nourished 
with repeated ulceration.  All other scars were rated based 
on the limitation of the part affected under Diagnostic Code 
7805.

Under the amended regulations, Diagnostic Code 7801 provides 
that scars other than head, face, or neck, that are deep or 
that cause limited motion will be rated 10 percent disabling 
if the area exceeds 6 sq. in. (39 sq. cm.).  A 20 percent 
evaluation will be assigned if the area exceeds 12 sq. in. 
(77 sq. cm.).  If the area involved exceeds 72 sq. in. (465 
sq. cm.), a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 144 
sq. in. (929 sq. cm.).

In February 2002, the veteran was afforded a VA examination.  
Careful examination of the area above and to the right of the 
right areola revealed no visible scar.  Examination of the 
right axilla and left axilla did not reveal any abnormal 
nodes, masses, or any other signs of lymphadenopathy.  
Examination of the breasts revealed that the right one was 
slightly larger than the left; no specific masses were 
palpated.  The veteran stated that he still experienced pain 
in the region where breast tissue was removed.  The examiner 
indicated that although he did not doubt that the veteran 
experienced some discomfort, the examination was normal and 
no disability was found.  

In September 2006, the veteran was afforded an additional VA 
examination.  The veteran presented with complaints of pain 
over the right breast radiating into his shoulder.  A scar 
was seen over the right nipple.  It measured approximately 
one inch and was present over the right upper outer quadrant 
of the nipple.  There was tenderness to palpation or 
adherence.  Texture appeared normal.  There was no ulceration 
or breakdown of the skin.  There was no inflammation, edema, 
or keloid formation.  Color was normal.  There was no 
disfigurement.  The only limitation of function was pain, 
when he lifted his arms above his shoulder.  

In light of the February 2002 VA examiner's acknowledgement 
of the veteran's discomfort related to the right breast scar 
and the September 2006 VA examiner's objective findings of 
tenderness and pain, the veteran is entitled to a disability 
rating of 10 percent, but no higher, for his right breast 
scar under the pre-amended criteria.   This is the maximum 
schedular rating available under Diagnostic Code 7804.  As 
there is no evidence of limitation of motion of the right arm 
or shoulder, a higher rating under the pre-amended 
regulations is not warranted.

A disability rating in excess of 10 percent is also not 
warranted under the amended rating criteria.  The scar is not 
shown to be deep or cause limitation of motion such as to 
warrant an increased disability rating under Diagnostic Code 
DC 7801.  Under Diagnostic Code 7802, pertaining to scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion, 10 percent is the maximum 
schedular rating available.  Additionally, the veteran's scar 
has not been shown to be unstable such as to warrant the 
application of Diagnostic Code 7803.  Further, the veteran's 
complaints of pain and tenderness are adequately addressed by 
the assigned 10 percent under Diagnostic Code 7804 for 
painful scarring.

Under amended Diagnostic Code 7805, other scars will be rated 
on limitation of function of affected part.  As noted, the 
February 2002 examiner held that there was no evidence of a 
disability and the September 2006 VA examiner held that the 
only limitation of function was pain.  Accordingly, an 
increased evaluation is not warranted under Diagnostic Code 
7805.

The Board acknowledges the veteran's complaints of pain and 
tenderness; however, his right breast scar is not greater 
than 12 sq. in. in size, unstable, deep, and affect 
limitation of function of the right arm or shoulder.  In 
conclusion, a disability rating in excess of 10 percent for a 
right breast scar is not warranted.

Seizures

The veteran alleges that he is entitled to a higher rating 
for his service-connected seizures.  His service-connected 
seizures resulted from an in-service head injury.  Under 
Diagnostic Code 8045, a 10 percent rating is warranted for 
purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  Further, the 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.

The veteran's service-connected seizure disability has been 
rated as 20 percent disabling under Diagnostic Code 8911.  
Under this Code, a confirmed diagnosis of epilepsy with a 
history of seizures is assigned a 10 percent rating.  A 20 
percent rating is assigned when there is at least 1 major 
seizure in the last 2 years, or at lest 2 minor seizures in 
the last 6 months.  A  40 percent rating is assigned when 
there is at least 1 major seizure in the last 6 months or 2 
in the last year, or averaging at least 5 to 8 minor seizures 
weekly.  A 60 percent rating is warranted when the disability 
averages at least 1 major seizure in 4 months over the last 
year, or 9 to 10 minor seizures per week.  An 80 percent 
rating is assigned when the disability averages at least 1 
major seizure in 3 months over the last year, or more than 
10 minor seizures weekly.  Finally, a 100 percent rating is 
warranted when the disability averages at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

A major seizure is characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

In February 2001, the veteran was afforded a VA neurological 
examination.  The veteran stated that the previous year he 
had experienced seven seizures and on January 16, 2001, he 
had experienced a major seizure.  The examiner noted that the 
veteran was not completely compliant with his seizure 
medication.  The examiner diagnosed the veteran as having 
major, motor-type seizure disorder, sometimes mixed with 
minor seizure components.  The frequency of the seizures was 
not reliable because the veteran was not a reliable informant 
and he did not completely comply with his medication.  

VA treatment records from June 2001 indicated that the 
veteran's last seizure had been two months prior.  

In July 2001, private treatment provider L.C., indicated that 
the veteran reported a history of seizures, his last one 
being on June 6, 2001.  With his seizures, the veteran would 
break out into a sweat, his arms and legs would lock up, his 
eyes turned white, and he jerked, and drooled.  He would also 
lose control of his bladder and bowels.  On June 6, 2002, the 
veteran indicated he was only incontinent of urine.   

In November 2001, the veteran presented with complaints of 
nightly seizures.  In January 2002, VA treatment records 
indicated a history of two seizures a month.  In December 
2004, the veteran injured his right wrist during a seizure.  

In September 2006, the veteran was afforded a VA examination.  
The veteran stated that his seizures presented as memory 
lapses, tonic-clonic seizures with urinary incontinence, and 
occasional drooling.  His upper and lower extremities would 
lock up, he jerked, his eyes rolled backwards, and he 
drooled.  He admitted to being noncompliant with medications 
on different occasions, which resulted in seizure activity.  
His last seizure activity was approximately four years 
earlier.  He did not complain of any functional impairment 
secondary to his seizure disability.  At that time, he was 
not on any medication and he was not being followed by a 
neurologist.  The veteran was diagnosed as having a stable 
seizure disorder with no functional limitations.

A review of the aforementioned medical evidence, fails to 
reveal a history of at least 1 major seizure in the last 6 
months or 2 in the last year, or seizure activity averaging 
of at least 5 to 8 minor seizures a week.  Rather, it appears 
that the veteran's seizure disability has improved and 
stabilized.  In September 2006, the veteran indicated that he 
was no longer on seizure medication and not being followed by 
a neurologist.  

The Board acknowledges that throughout the pendency of this 
appeal, the veteran has experienced some seizure activity, 
however, this has been attributed to medication noncompliance 
and did not rise to a level of severity such as to warrant a 
40 percent disability rating.  The veteran's documented 
seizure history does not reveal a major seizure; there is no 
indication in the medical record nor has the veteran alleged 
that his seizures have ever rendered him unconscious.  
Accordingly, without a history of any major seizure activity, 
in order to warrant the next available schedular rating of 40 
percent, at any point throughout this appeal, there would 
have to be evidence of at least five to eight minor seizures 
a week.  Although the veteran complained of nightly seizures 
in November 2001, this was not confirmed by a medical 
finding.  Moreover, in January 2002, the veteran indicated 
that he was experiencing two seizures a month.

For the reasons stated above, the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's seizures.  Thus, the benefit-of-the doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Dysthymia

In this case, service connection was awarded for dysthymia as 
secondary to veteran's service-connected seizures.  Service 
connection was awarded for seizures as a residual from 
veteran's in-service brain trauma.  

On November 7, 1996, prior to the receipt of the veteran's 
claim, the rating criteria for psychiatric disorders were 
revised and are now found at 38 C.F.R. § 4.130 (2007).  

The revised rating criteria provide that dysthymic disorder, 
9433, as well as other mental disorders, are to be assigned a 
10 percent rating for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms are controlled by 
continuous medication.

A 30 percent rating is provided when there is occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is provided when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
an inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9304 (2007).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2006) is not restricted 
to symptoms provided in that diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, as revised in the 1994, fourth 
edition (DSM-IV).  Id.  If the evidence demonstrates that a 
claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in that diagnostic code, the 
appropriate, equivalent rating will be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  A GAF Score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF Score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF Score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF Score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF Score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV. The GAF 
designation is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
manual.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

As noted, service connection for dysthymia was awarded as a 
residual of in-service brain trauma and a 10 percent 
disability rating has been assigned.  A review of the medical 
evidence of records fails to reveal a current diagnosis of 
dysthymia or any psychiatric disability secondary to the 
veteran's in-service brain trauma such as to warrant 
entitlement to an increased disability rating.

In February 2001, the veteran was afforded a VA psychiatric 
examination.  Throughout the examination the veteran was 
pleasant, cooperative, and goal oriented.  He was oriented in 
all three spheres.  He was able to organize his thoughts and 
express himself.  Affect and mood were normal.  There was no 
evidence of psychosis, hallucinations, delusions, or 
organicity.  Memory and judgment were good.  The examiner 
concluded that he was unable to diagnose the veteran as 
having dysthymia.  Rather, there was no evidence of any 
psychiatric disorder.  He opined that the previous examiner 
was stretching when he diagnosed the veteran as having very 
mild dysthymia.  The examiner's rationale was based upon a 
review of the veteran's treatment records and discussions 
with the veteran's VA treatment provider.  

In June 2004, the veteran reported for a VA examination in 
order to ascertain his competency.  Examination revealed an 
absence of harmony between thought and feeling, which the 
examiner indicated was very characteristic to mental illness, 
particularly schizophrenia.  The examiner did not determine 
the veteran to be competent and opined that he certainly had 
a mental or psychotic illness, in other words schizophrenia.  

Upon VA examination, in September 2006, the veteran's mood 
was labile and affect was somewhat silly.  At times, he 
appeared sad and subdued and then he would be very animated 
and jocular.   He was well oriented.  He reported paranoid 
thoughts, auditory hallucinations, and occasional visual 
hallucinations.  He denied any suicidal or homicidal 
ideation.  Short term memory was fairly good.  Attention and 
concentration were extremely poor.  He put forth a 
questionable effort during attention and concentration tasks.  
Judgment appeared questionable.  He denied ritualistic or 
compulsive behavior.  Speech was marked by occasional loose 
associations and editorial comments.  He did not report any 
panic attacks.  Thought processes appeared somewhat illogical 
and disorganized.  The examiner concluded that the veteran 
appeared to be suffering from a longstanding psychotic 
disorder, which likely originated during childhood.  The 
veteran was diagnosed as having chronic, disorganized type 
schizophrenia and assigned a GAF score of 40-45.  

In April 2007, the veteran was afforded an additional VA 
examination.  The examiner reviewed the claims folder and 
indicated that there appeared to be a consensus amongst 
several examiners and mental health providers that the 
veteran was suffering from a  psychotic disorder.  There 
appeared to be a difference of opinion as to whether the 
veteran's psychotic disorder was schizophrenia or organic 
psychosis.  Other examiners had opined that the veteran was 
suffering from a mood disorder, such as dysthymic disorder or 
cyclothymia.  The examiner noted that schizophrenia had been 
recently diagnosed and that the diagnosis of dysthymia had 
been rendered over ten years ago.  He indicated that upon VA 
examination in September 2006, the veteran had presented with 
symptoms of a psychotic disorder, including incongruent and 
inappropriate affect, illogical and disorganized thinking, 
and reported auditory hallucinations.  Affect had ranged from 
silly to somber.  The examiner opined that as of September 
26, 2006, the veteran no longer evidenced symptoms of 
dysthymic disorder and was suffering from a psychotic 
disorder of unknown etiology, but possibly beginning in 
childhood per the veteran's self report.  The examiner 
reasoned that persons with dysthymic disorder typically 
present with consistently depressed mood, and do not 
demonstrate rapid shifts in affect as displayed by the 
veteran.

In light of the aforementioned medical evidence that the 
veteran no longer experiences dysthymia, the Board finds that 
an increased disability rating is not warranted.  
Notwithstanding the lack of a current diagnosis of dysthymia, 
the previously assigned 10 percent disability rating will 
remain in effect.   The Board acknowledges that the veteran 
is currently experiencing a psychiatric disability, which has 
been characterized as schizophrenia; however, the veteran's 
current schizophrenia has not been attributed to his period 
of service or a service-connected disability, to include his 
service-connected seizure disability and/or his in-service 
brain trauma.  Rather, the veteran's schizophrenia has been 
held to be of unknown etiology and possibly related to his 
childhood.  Furthermore, service connection was initially 
awarded for dysthymia as a mood disorder secondary to the 
veteran's service-connected seizures.  In this decision, the 
Board has held that an increased disability rating is not 
warranted for the veteran's service-connected seizures 
because his seizure disability has been characterized as 
stable and do no require any current treatment for seizures.  

In conclusion, the medical evidence does not demonstrate a 
current diagnosis of dysthymia or any psychiatric disorder 
related to the veteran's period of service or to a service-
connected disability.  Accordingly, the preponderance of the 
evidence is against a disability rating in excess of 
10 percent for the veteran's service-connected dysthymia.  

Headaches

The veteran alleges entitlement to an increased disability 
his service-connected headaches.  The RO has assigned a 10 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 8045, 
which provides a 10 percent rating for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
Further, the 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from brain 
trauma are rated under the diagnostic codes specifically 
dealing with such disabilities.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.

In this case, the veteran's headaches had been related to an 
in-service head injury.  Diagnostic Code 8045, however, 
provides a maximum evaluation of 10 percent for subjective 
complaints such as headaches.

Although the veteran's headaches have been consistently 
attributed to trauma, the Board has considered whether an 
analogous rating may be warranted under the criteria of 
Diagnostic Code 8100, which pertains to migraines.

Migraine headaches with characteristic prostrating attacks 
averaging one every two months over the last several months 
warrant a 10 percent rating.  A 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability. This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In September 2006, the veteran was afforded a VA examination.  
He reported experiencing headaches once a week, every other 
week.  The headaches are situated over the occipital and 
temporal areas and throbbing in character.   They last 
between six to eight hours.  He occasionally experiences 
nausea, but no vomiting.  The headaches are accompanied by 
photophobia.  The veteran did not have a history of migraine 
headaches.  On his September 2006 VA psychiatric examination, 
the veteran reported a history of two migraine headaches a 
week that did not respond to medication. 

In light of this record, the Board concludes that the 
severity and frequency of the veteran's headaches more 
closely approximate the criteria for a 30 percent, but no 
more, under Diagnostic Code 8100, which contemplates 
characteristic prostrating attacks once a month.  38 C.F.R. § 
4.7.



Levoscoliosis Mid-Dorsal Spine 

The veteran alleges entitlement to a disability rating in 
excess of 10 percent, prior to September 29, 2006, and a 
rating in excess of 20 percent thereafter, for levoscoliosis 
of the mid-dorsal spine.

The veteran's thoracic spine disability was initially rated 
under Diagnostic Code 5291, pertaining to limitation of 
motion of the dorsal spine.  Under Diagnostic Code 5291 a 
noncompensable rating was warranted for slight limitation of 
motion.  A 10 percent was warranted for limitation of motion 
that was moderate or severe.  This is the maximum rating 
available for limitation of motion of the dorsal spine 
pursuant to Diagnostic Code 5291.

The schedular criteria for rating the spine have been amended 
during the pendency of this appeal.  The most recent rating 
change was made on September 26, 2003.  Under the new rating 
criteria, there is no specific Diagnostic Code that only 
addresses the thoracic spine.  Rather, the criteria evaluate 
the thoracic and lumbar spine together.

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also, in pertinent part, provide 
the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion. Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.

Intervertebral disc syndrome is to be rated under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
a higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating 
episodes warrants a 10 percent evaluation with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.

The following Notes accompany the above provisions:

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

As noted, the 10 percent assigned for the veteran's thoracic 
spine disability, as of October 17, 2000, was the maximum 
schedular rating available under Diagnostic Code 5291.  In 
order to warrant a disability rating in excess of 10 percent 
the evidence would have to demonstrate ankylosis of the 
thoracic spine; however, such is not the case. 

In December 2001, private treatment provider D.A. indicated 
that the veteran had presented, in November 2001, with 
complaints of chronic pain throughout his entire body.  
Physical examination demonstrated that dorso-lumbar range of 
motion was restricted in flexion and extension.  There was no 
evidence of muscle spasms or swelling in the cervical, 
thoracic, or lumbar regions.  

In February 2002, the veteran was afforded a VA examination.    
The examiner documented entirely normal findings in the rib 
areas, all of the front and back of the chest areas, and in 
the thoracic spine.  He indicated that the fact that he was 
unable to perceive scoliosis did not rule out the presence of 
minimal scoliosis.  He commented that the veteran apparently 
had experienced some kind of ribcage injury and since then 
had experienced ongoing symptoms, without any definite gross 
physical abnormalities.  The veteran was able to bend 
forward, backward, and to both sides, without any significant 
limitation of motion or abnormal spasm.  

In February 2003, the veteran was afforded a VA examination.  
Physical examination revealed a normal curvature of the 
lumbar spine.  Range of motion was flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 25 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally.  
Straight leg raising was negative.  Deep tendon reflexes were 
2+ and equal.  Sensation and strength were good in the lower 
extremities.  

In July 2003 and August 2003, the veteran underwent a 
therapeutic lumbar epidural steroid injections due to his 
lumbar radiculopathy, herniated nucleus pulposes, low back 
pain and failed conservative therapy. 

Accordingly, in light of the lack of evidence of ankylosis of 
the dorsal spine, a disability rating in excess of 10 percent 
is not warranted, prior to September 26, 2003.

The Board has also considered whether increased ratings are 
warranted for the veteran's thoracic spine disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine that includes the revised rating criteria, which became 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2007)).  Accordingly, whether the veteran is 
entitled to a disability rating in excess of 10 percent for 
the period of September 26, 2003, to September 29, 2006, and 
thereafter in excess of 20 percent for his thoracic spine 
disability.  

A January 2004 MRI report demonstrated left paracentral disc 
protrusion and multifactorial central canal and left neural 
foraminal canal stenosis at L4-5.  At L5-S1 there was 
multifactorial central canal and bilateral neural foraminal 
canal narrowing.  

In February 2004, the veteran presented for treatment due 
increased back pain.  Two weeks prior, the veteran had bent 
forward and experienced a popping sensation in his back.  
Physical examination demonstrated mild tenderness in the L4 
region. Straight leg raising was negative.  Strength was 5/5 
in the legs.  There was no evidence of any sensory deficits.  
The veteran was diagnosed as having low back pain and 
prescribed anti-inflammatories and muscle relaxants.  In 
March 2004, he was diagnosed as having severe low back pain 
with radicular symptoms and muscle weakness.  Muscle strength 
was 5/5 in all extremities, except the left lower extremity.  
Deep tendon reflexes were 2+ and equal throughout, except 
left knee jerk was absent.  X-rays revealed a transitional 
vertebra at the lumbosacral junction.  

In March 2005 the veteran underwent two therapeutic lumbar 
epidural steroid injections.  He received a third injection 
in April 2005.  Once in February 2006 and twice in March 
2006, the veteran underwent caudal epidural injections with 
catheter.  

On June 6, 2006, and September 29, 2006, the veteran 
presented for VA examination of his thoracic spine.  The June 
and September 2006 examination results were essentially the 
same.  The veteran presented with complaints of severe, 
stabbing back pain.  He wore a back support three days out of 
the week, and occasionally used a cane.  He denied any 
urinary or fecal incontinence.  Range of motion testing 
demonstrated flexion to 60 degrees and extension to 20 
degrees. Lateral flexion was to 20 degrees, bilaterally.  
Rotation was to 35 degrees, bilaterally.  Pain began at 
endpoints.  Active range of motion did not produce weakness, 
fatigue, or incoordination.  There were no other additional 
limitations following repetitive use or during flare-ups.  
Deep tendon reflexes were 1+ and equal in the bilateral lower 
extremities.  Foot-drop was negative, bilaterally.  There was 
normal pinprick sensation in both lower extremities.  There 
was a slight decrease in left leg strength, compared to the 
right leg.  Gait was normal.  Straight leg raising was to 
45 degrees, bilaterally, with pains in the lower lumbar 
spine.  The veteran was diagnosed as having chronic back pain 
and thoracolumbar levoscoliosis.  During his June 2006 
examination, the veteran reported experiencing 
24 incapacitating episodes over the past year.  

In light of the aforementioned June 2006 VA examination 
findings of flexion limited to 60, the Board finds that the 
veteran's thoracic spine disability warrants a disability 
rating of 20 percent, effective June 6, 2006.  As of June 6, 
2006, the veteran's thoracic spine disability does not 
warrant a disability rating in excess of 20 percent.  The 
medical evidence of record does not demonstrate forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  

An October 2006 MRI report of the thoracic spine revealed 
mild disc desiccation with a bilging disc at T10-T11.  There 
was no thoracic chord compression and the spinal canal was 
normal. An MRI report of the lumbar spine demonstrated loss 
of normal lordosis but vertebral body height and alignment 
was normal.  Intervertebral disc desiccation was noted at L4-
L5 with partial loss of disc height.  There was a small left 
far lateral disc protrusion at L4-L5 with partial attenuation 
of the left neural foramina.  Nerve root within the foramina 
was possibly contacted on.  Facet joints and thecal sac were 
normal.  The intervertebral disc level did not show any 
significant abnormality and there was no sign of spinal 
stenosis.  Facet joints were normal.  Conus medularis 
revealed no abnormality.  No sacroiliac joint abnormality and 
paravertebral soft tissues were normal.  

In August 2007, the veteran was afforded an additional VA 
examination.  Physical examination demonstrated normal 
curvature of the thoracolumbar spine.  There was no 
tenderness to palpation.  Straight leg raising was from zero 
to between five and ten degrees, bilaterally, producing low 
back pain.  Flexion was to 45 degrees and extension was to 5 
degrees.  Lateral flexion was to 10 degrees, bilaterally.  
Rotation was to 15 degrees, bilaterally.  All ranges of 
motion were limited by pain.  There was decreased pinprick 
sensation and strength in both legs, especially from the 
knees down.  Deep tendon reflexes were 1+ in the left 
patella, left ankle, and right patella.  They were absent in 
the left ankle.  Negative foot drop, bilaterally.  Normal 
motor skills.  There was no evidence of muscle spasms or 
atrophy.  Active range of motion did not produce any 
weakness, fatigue, or incoordination.  There was no 
additional loss in range of motion with repetitive motion.  
The veteran was diagnosed as having levoscolisis of the 
thoracic spine and lumbar spine transitional vertebra with 
disc desiccation of the left far lateral, small protrusion at 
L4-5, chronic low back pain and decreased range of motion.  

Accordingly, as of June 6, 2006, the veteran's thoracic spine 
disability does not warrant a disability rating in excess of 
20 percent.  A higher rating based upon limitation of flexion 
is not warranted as the veteran does not have forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
Alternatively, the veteran also does not have unfavorable 
ankylosis.  Upon VA examination in August 2007 the veteran 
was able to engage in all ranges of motion and flexion was 
only limited to 45 degrees.  The Board has considered the 
additional limitation of motion due to pain in the currently 
assigned 20 percent rating.

The Board has also considered whether the veteran is entitled 
to a disability rating in excess of 10 percent, prior to June 
6, 2006, and a rating in excess of 20 percent thereafter, for 
levoscoliosis of the mid-dorsal spine based on incapacitating 
episodes.  Although, in June 2006, the veteran reported 
experiencing 24 incapacitating episodes over the past year.  
This is not shown in the record.  The record does not 
demonstrate that his episodes have required bed rest 
prescribed by a physician and/or treatment by a physician.   
Accordingly, increased disability ratings are not warranted 
based on incapacitating episodes.

The Board has also considered whether a separate rating may 
be assigned based on neurological deficit.  Although the 
veteran has been noted to have radicular symptoms in his 
lower extremities, these have been attributed to his lumbar 
spine, not his thoracic spine.    

In conclusion, the veteran's levoscoliosis of the mid-dorsal 
spine does not warrant a disability rating of 10 percent 
prior to June 6, 2006.  As of, June 6, 2006, the veteran's 
thoracic spine disability warrants a disability rating of 20 
percent, but no higher.  




ORDER

Entitlement to service connection for leg numbness is denied.

Entitlement to a disability rating of 10 percent, prior to 
September 26, 2006, for a right breast scar is granted.

Entitlement to a disability rating in excess of 10 percent 
for a right breast scar is denied.

Entitlement to a disability rating in excess of 20 percent 
for seizures is denied.

Entitlement to a disability rating in excess of 10 percent 
for dysthymia is denied.

Entitlement to a disability rating of 30 percent, but no 
higher, for headaches is granted.

Prior to June 6, 2006, entitlement to a disability rating in 
excess of 10 percent for levoscoliosis of the mid-dorsal 
spine have is denied.

Effective June 6, 2006, an increased evaluation of 20 
percent, but no higher, for levoscoliosis of the mid-dorsal 
spine is granted.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


